OFFICE   OF   THE   AHORNEY      GENERAL   OF   TEXAS

                             AUSTIN




lion.Charles 8. m1k4Xlaa,
county iittorney
6an Augustine, Tsrne
tmar Sir:




seven raembora
rponsora or t
Dl8trlot No.1




                   9, or rxt1010 16, of our cQnBt1tot1on
                   Off10~6 rlthln thle state 8hal.loaa-
                  hr dutlea sf their offlowd until th8ir
auaoecmora shall be duly quallfled.* It ha8 been held that
this prorlslon appliee to bhrrtruateee or 8 oonsoll6atJd
       sahool dlstrfct. plalrm Comon Conrol. Sob001 Diet.
aomd100.
vs. Hayhurst, 182 6. W. (24 SSS, by the marillo Court Of
civil.Appea1.s. rn our 0p3.n 1on it wul6 ala0 ba appllaable
to trueteas or rural hi&h rohool flLtrlot8. I?romthe opin-
ion in the @bore altard86110m quoter
Hon. Charles S. Mohlllan, page 2


          *under a general pro~ialon or the Constl-
     tution, Vernon's Ann. st. const. art. 15, % 17,
     *all oifieer8 within thle State 6hall oontlnue
     to perform the duties or their 0rrioc.m untfl
     their 6uooe8sors ahall be duly quallfled.* m
     OMEtXuing thb provisionof the Constitution,
     in 34 Tex. Jur. 370, pare. 31, we rind thl6
     laf%uagor The p~rp00e Of the OOll6titUtiollal
     and statutoryprovlalons requiring orrlaers to
     hold over until their suoacimorm have qualtiled
     is to prevent vaaanolee ln offloe and a OOMO-
     quent oeesatlon 0r the fuaotlons or gorernmont,
     The oonetltutlonalprovision le self-exeoutlng,
     and, like the similar provisions la the statutw,
     it 1s mandatory. under the Constitutionan or-
     rioer oaanot arbitrarilydivert himeli ?r the
     obligation Me authoz+lty to perrona tbe'dutissor
     hi6 orrloe until his 6uooo8eor quallile6;and
     even though he reslgm and bla re8ignatlon la
     aaseptod, the law operates to aontlnue him in
     orrloe until his nuooo6oor quallrlos. * * **"
          As said in MoOhoe t6. Dlakap, 23 8. W. 404, *the
pub110 neoeesltg for aontlnultyof ettialal tenure 1s not
left to the aaprlae or.tW orfloeholdar." IO.the oases of
Keen ~6. aeatherston,69 5. WC 9S3 (error roiussd),    El Paso
aad F. F. R. Car fs. AnkeIfbemer, 17!3 8. a. 1090, Rlaglins
vs. City or Hempsteed, 193 fed. 596, it was hold that under
the above,~onstltutlona.Ipro~lf4lonan orrioor~s rerignation
does not beoonteaiieatlre until the appolnt6mt and quallfl-
aatlon of hi6 6uootwaor.   In iwlger va. u, S.,  93 U. 8. (199,
23 L. Ea. 991, under a 6onat;itutlondl  provlslon of xlll6ols
almost ldentlaalwith our offa,tha ElupramaCeurt hold that
the qualirloatlonor a su~oessorwa6 neoosmwy to the efteO-
tlreness or a resignation,
            yroa the oplnlon of the Su come Court of South
carollna   in the cede or State was Stf oklay, 61 8. 15.au, we
quoter
          *The ramaining questions proaented by the
     petition and return all doDen4~ugonwhatber a
     publia orrioor, who ha6 tendered his reslgaa-
     tion uaoondltlonally,aaa withdraw the earn be-
     rore acoeptanooior what is the efteot of an
Hon. Charles 6. MoMlllan, page 3


     unconditionalresignation. on this question
     the authoritiesare not in acoord. There 1s
     a line of 'oasas.malntalnlng  tha proposition
    that an uucondltlonalro8ignatlontendered
    to the authority entitled to reoeire it aan-
    not be withdrawn. Btate f. Fitts, 49 ml&l.
    402; 6tate T. HauSE, 43 Ind. 105, 1.3J&L Rep.
    364; State ex rol. Klrtloy f. Auguetine,113
    MO. 21, 20 6. W. 651, 35 ADI.6t. Rep. 696;
    State Y. Clarke, 3 NOV. 566. on the ocher
    hand at ootmah law and la a great number of
    the Etates the doctrine prevail8 that the
    resignationor a public ofrlcer is not aom-
    plete until ~ltis either expressly or by ln-
    p1loatlon accepted by the proper authorities.
    state Y. Clayton, 27 mm. rH2, 41 m. Rep.
    418; Colonan t. Snada, 67 Va. 669, 13 S. g,
    1481 State Y. Ferguson, 31 N. J. Law, 107;
    Van Orsdall v. Kazard, 3 Hill (I:;.  Y.) 2431
    Edwards V. united Gticlteti,103 13. 6:471,  26
    I..Ed. 314; Hoke Y. Henderson, 15 W. C, 1,
    25 Am. Doe. 679; 1 MUon, malo. Corp. (34
    Ed.) 249. In the case of State t. Anoker; 2
    Riafi.Law, 245, thi6 rule wae applied to the
    resignationor oertain ofrloers end me&ore
    of a ohuroh, tho oourt saying: *The question
    is whether suoh a resignationhas b&n mado
    and acoopted aooording tc law, and in a way
    obligatoryoa all the parties to this eon-
    troversy . To mcikett oo there must have been
    both a remlgnationounplalao and an aooeptanoe
    of it on the pert of the aatlag and rosponalble
    government at the time.9 fn~the absenoo of
    etatute   this rule is euppcrted by the better
    reaeonine   and the greater weight  oi authorftles,
    and ha8 boon adopted by the Supreme Court Or
    the Uhit9d 6tato6. E&war46 v. mite4 States,
    103 U. 6. 4V1, 24 L. Ed 314, Until the tender
    or 0rrer   to resign f6 accepted by the proper
    authority, 18 oan be withdrawn. * * **
          It.is ow: opinion that those trustees riahing to
do so may withdraw their attempted ro6lgnatlon8,slnoo no
sucoemors &WW been appointed.
          (jnxey 12, 1939, the Tax ~s6666or and ColleOtor
or Rexar County tendered his written reelgnation tc the Cam-
Eon. Charles 5. ~c~~illan,page 4


missioners' court of mxar county. on the followiI3g   day,
and before any action had been ta!cenon such resignation,
he delivered to the same body a written withdrawal of suoh
reslgnatlon. In our Opinfon MO. O-555 we held that the
withdrawal of the resignationwas effective and Rlaced the
situation in the 831% conditiones it would have been lf
the resl&nationhad never been tendered to the Commiesion-
ers' court.  We hand you herevritha copy of that opinion.
         ,Shouldsome of the trustees continue in their
wish to resign they nay do so by tendering their resigna-
tions to the remain- members of the Ward, vho would be
empoveredto appoint their successors.    cur opinion
No. Q-2230; Clark YCJ. Wornell, 65 s. i. (2d) 360.
          For sll praetloal purposeswe believe the above
sufficientlyanswers your questions,nithout going into
the problem as to what body or authority could accept such
a group reslgnatlonand provide for 5uooessor8.




                                           GleM R. LeViiS
                                               &3sistant